DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 14 are directed to a method for adapting the visual and/or visual motor behavior of a person (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: … an optical parameter providing step, during which an optical parameter characterizing an optical system is provided, the optical system being intended to equip the person; a person visual parameter providing step, during which a person visual parameter indicative of a visual  parameter of the person relative to a given visual and/or visual-motor behaviour of the person is provided; a target value providing step, during which a target value for the person visual parameter related to the optical parameter is provided; a visual and/or visual motor behaviour modifying step, during which a reference visual and/or visual-motor behaviour of the person is modified so as to define a modified visual and/or visual-motor behaviour of the person by providing a visual and/or visual-motor training to the person; a person visual parameter assessing step, during which the person visual parameter is assessed for the modified visual and/or visual-motor behaviour of the person; a determining step, during which a suitable visual and/or visual-motor behaviour for the person equipped with the optical system is determined by repeating the modifying and assessing steps so as to minimize the difference between the assessed person visual parameters and the target value; and an adapting step, during which the visual and/or visual-motor behaviour of the person equipped with the optical system is adapted based on the suitable visual and/or visual-motor behaviour. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic circuity (Claim 140.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind, for instance by an ophthalmologist may perform all the claim steps.  Note that claimed method steps akin to mental observations, evaluations, and judgements.  The mere nominal recitation of at least one circuitry performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claim 1 does not explicitly include any additional elements.  Claim 14 recites the additional elements of: circuitry.   It is particularly noted that the use of a circuitry "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a circuitry, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding the limitation: circuitry, Applicant’s specification has not clearly described the term “circuitry”.  Applicant’s specification recites a component resemble a circuitry; for example, in para. [0001], the “causes the processor to carry out the steps of the methods according to the invention”.  There is no indication in the Specification that Applicant have achieved an advancement or improvement in circuitry /  computer / processor technology.   Dependent claims 2 – 13 and 15 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  


Claim Interpretation
Claims 1, 2, 4 – 6, 10 – 12 and 15 include the phrase “and/or”.  The term “and/or” is an alternative limitation which includes an open list of elements (For example, in claim 2, a visual behaviour parameter; and/or a visual-motor parameter; and/or a visual sensitivity parameter …).   Hence, the cited reference is cited to teach at least one element from the open list alternatives outlined by the phrase “and/or”. 
Regarding claims 1 and 14, the phrase “being intended to equip the person”.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 15 include the phrase “and/or”.  However, the phrase is ambiguous, because it is unclear whether one (i.e., the visual) or both elements (i.e., visual and visual-motor behavior) should be included in the phrase. 
Regarding claims 2 – 3, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 – 9 and 11 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 11 – 12 recite “a visual and/or visual-motor behaviour adapting efficiency evaluating step”. The phrase “the efficiency of the visual and/or visual-motor behaviour” is not a term known in the art and Applicant’s own specification has not clearly set forth the specific steps to determine the efficiency of a subject’s eye sight.  One of an ordinary skill in the art would not have performed the step of measure efficiency of the subject’s vision.  
Claim 7 recites “the measured value of the person visual parameter is compared to a scale to define a person visual index”.  Applicant’s specification has not clearly set forth the specific steps to define a person visual index.  The phrases “a scale” and “visual index” are not terms known in the art.
Claim 9 recites “visual parameter flexibility”.  Applicant’s specification has not clearly set forth the specific steps to define visual flexibility.  The phrase “visual parameter flexibility” is not term known in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Samec et al. (US 2017/0017083 A1).
Re claims 1, 14:
1. A method for adapting the visual and/or visual-motor behaviour of a person (Samec, Abstract; ), the method comprising:
an optical parameter providing step, during which an optical parameter characterizing an optical system is provided, the optical system being intended to equip the person (Samec, fig. 10A, 1002, “Determine a user’s optical prescription”; fig. 11, 1102; fig. 12, 1212; fig. 15, 1502; fig. 17, 1762; Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”); 
a person visual parameter providing step, during which a person visual parameter indicative of a visual parameter of the person relative to a given visual and/or visual-motor behaviour of the person is provided (Samec, Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”; [1528], “the ophthalmic system may dynamically identify a first optical prescription at a first time and adjust the vision correction based on that prescription, and identify a second optical prescription at a second time and adjust the vision correction based on that second prescription”; [1784], “the ophthalmic system may go through an eye-prescription configurator program to determine vision defects”);  
a target value providing step, during which a target value for the person visual parameter related to the optical parameter is provided (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713]; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”); 
a visual and/or visual motor behaviour modifying step, during which a reference visual and/or visual-motor behaviour of the person is modified so as to define a modified visual and/or visual-motor behaviour of the person by providing a visual and/or visual-motor training to the person (Samec, [0230], “re-train to gradually align the convergence point of both eyes”;  [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713], “the same process may be repeated for both eyes (e.g., both eyes can be treated together applying the same correction to each eye or individually applying different correction to the left and right eyes”; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”); 
a person visual parameter assessing step, during which the person visual parameter is assessed for the modified visual and/or visual-motor behaviour of the person (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713], “the same process may be repeated for both eyes (e.g., both eyes can be treated together applying the same correction to each eye or individually applying different correction to the left and right eyes”; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”);
a determining step, during which a suitable visual and/or visual-motor behaviour for the person equipped with the optical system is determined by repeating the modifying and assessing steps so as to minimize the difference between the assessed person visual parameters and the target value (Samec, [01604], “the ophthalmic system can use the wearer's performance during testing as feedback to make adjustments to the treatment protocol”; [1468], “a treatment protocol may be devised in order to "train" the weak eye, by providing increased stimulation to the weak eye in comparison to the strong eye”; [1855], “the augmented reality device can use the described photo-refraction functionality to track performance or behavior of the eye of the wearer. This can be used to provide feedback to one or more testing protocols and/or corrective protocols. The feedback can be used to assess performance of the wearer, improvements or degradations in the vision of the wearer, track fatigue of the wearer, and the like”; [1817], “prescription to correct identified vision defects”); and 
an adapting step, during which the visual and/or visual-motor behaviour of the person equipped with the optical system is adapted based on the suitable visual and/or visual-motor behavior (Samec, [0017], “wherein the image is modified by a wavefront correction based on an optical prescription for the eye”; [01517], “the mapping table may comprise an association of different optical prescriptions to different image modification programs. For example, for a given optical prescription of the user, the mapping table may list an image modification program configured to compensate for the vision defects as defined by the optical prescription”; [1528], “the ophthalmic system may implement dynamic vision correction by initiating an eye-prescription configurator program”).

14. A system for adapting the visual and/or visual-motor behaviour of a person (Samec, Abstract), the system comprising circuitry configured to: 
receive an optical parameter of an optical system, the optical system being intended to equip the person (Samec, fig. 10A, 1002, “Determine a user’s optical prescription”; fig. 11, 1102; fig. 12, 1212; fig. 15, 1502; fig. 17, 1762; Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”), 
receive a person visual parameter indicative of a visual parameter of the person relative to a given visual and/or visual-motor behaviour of the person (Samec, Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”; [1528], “the ophthalmic system may dynamically identify a first optical prescription at a first time and adjust the vision correction based on that prescription, and identify a second optical prescription at a second time and adjust the vision correction based on that second prescription”; [1784], “the ophthalmic system may go through an eye-prescription configurator program to determine vision defects”), 
receive a target value for the person visual parameter related to the optical parameter; modify a reference visual and/or visual-motor behaviour of the person so as to define a modified visual and/or visual-motor behaviour of the person by providing a visual and/or visual-motor training to the person (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713]; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”); 
assess the person visual parameter for the modified visual and/or visual-motor behaviour of the person (Samec, [0230], “re-train to gradually align the convergence point of both eyes”;  [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713], “the same process may be repeated for both eyes (e.g., both eyes can be treated together applying the same correction to each eye or individually applying different correction to the left and right eyes”; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”); 
determine a suitable visual and/or visual-motor behaviour for the person equipped with the optical system among the modified visual and/or visual-motor behaviours (Samec, [1468], “a treatment protocol may be devised in order to "train" the weak eye, by providing increased stimulation to the weak eye in comparison to the strong eye”; [1855], “the augmented reality device can use the described photo-refraction functionality to track performance or behavior of the eye of the wearer. This can be used to provide feedback to one or more testing protocols and/or corrective protocols. The feedback can be used to assess performance of the wearer, improvements or degradations in the vision of the wearer, track fatigue of the wearer, and the like”; [1817], “prescription to correct identified vision defects”); 
repeat the modification of the reference visual and/or visual-motor behaviour of the person and the assessment of his/her corresponding person visual parameter so as to minimize the difference between the assessed person visual parameters and the target value (Samec, [1604], “the ophthalmic system can use the wearer's performance during testing as feedback to make adjustments to the treatment protocol”; [1855], “the augmented reality device can use the described photo-refraction functionality to track performance or behavior of the eye of the wearer. This can be used to provide feedback to one or more testing protocols and/or corrective protocols. The feedback can be used to assess performance of the wearer, improvements or degradations in the vision of the wearer, track fatigue of the wearer, and the like”; [1817], “prescription to correct identified vision defects”); and 
adapt the visual and/or visual-motor behaviour of the person equipped with the optical system based on the suitable visual and/or visual-motor behavior (Samec, [0017], “wherein the image is modified by a wavefront correction based on an optical prescription for the eye”; [01517], “the mapping table may comprise an association of different optical prescriptions to different image modification programs. For example, for a given optical prescription of the user, the mapping table may list an image modification program configured to compensate for the vision defects as defined by the optical prescription”; [1528], “the ophthalmic system may implement dynamic vision correction by initiating an eye-prescription configurator program”).

Re claim 2:
2. The method according to claim 1, wherein the person visual parameter comprises: 
a visual behaviour parameter indicative of the visual behaviour of the person (Samec, Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”; [1528], “the ophthalmic system may dynamically identify a first optical prescription at a first time and adjust the vision correction based on that prescription, and identify a second optical prescription at a second time and adjust the vision correction based on that second prescription”; [1784], “the ophthalmic system may go through an eye-prescription configurator program to determine vision defects”); and/or 
a visual-motor parameter indicative of the visual-motor behaviour of the person, preferably visual-motor coordination data representative of the visual-motor coordination of the person; and/or 
a visual sensitivity parameter, indicative of the visual sensitivity of the person, preferably optical distortion sensitivity data representative of the sensitivity of the person to optical distortions and/or blur tolerance data representative of the tolerance of the person to blur (Samec, [0185]; [1424]; [1593]); and/or 
a visual performance parameter indicative of the visual performance of the person (Samec, Abstract); and/or 
a curvature visual perception data representative of the visual perception of the person for curvature shapes (Samec, [1735]).

Re claims 3 – 4:
3. The method according to claim 1, wherein the optical system comprises at least an ophthalmic lens, preferably a progressive addition lens (Samec, [1530]).

4. The method according to claim 3, wherein the optical parameter of the ophthalmic lens comprises at least lens design data indicative of a lens design adapted to the person, the lens design comprising at least the dioptric lens design and/or geometrical parameters of the ophthalmic lens and/or prescription data and/or ophthalmic parameters relating to the ophthalmic requirements of the person (Samec, [1424]; [1434]).

Re claim 5:
5. The method according to claim 1, wherein the person is equipped with the optical system during the visual and/or visual-motor behaviour modifying step (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713]; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”).

Re claims 6 – 9:
6. The method according to claim 1, further comprising a person visual parameter measurement step, during which the person visual parameter of the person relative to at least one visual and/or visual-motor behaviour of the person is measured (Samec, Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”; [1528], “the ophthalmic system may dynamically identify a first optical prescription at a first time and adjust the vision correction based on that prescription, and identify a second optical prescription at a second time and adjust the vision correction based on that second prescription”; [1784], “the ophthalmic system may go through an eye-prescription configurator program to determine vision defects”).

7. The method according to claim 6, wherein the measured value of the person visual parameter is compared to a scale to define a person visual index (Samec, [1845], “the wearer's eyes' response may be
compared against a correlation table that holds corresponding response values of various vision defects. For example, at block 1908, the ophthalmic system compares the information measured in block 1906 with a correlation table or other data corresponding to expected values of measurements for various vision defects”; Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”; [1528], “the ophthalmic system may dynamically identify a first optical prescription at a first time and adjust the vision correction based on that prescription, and identify a second optical prescription at a second time and adjust the vision correction based on that second prescription”; [1784], “the ophthalmic system may go through an eye-prescription configurator program to determine vision defects”).

8. The method according to claim 6, wherein the person visual parameter is measured upon a perception test carried out on the person (Samec, Abstract).

9. The method according to claim 6, further comprising a person visual parameter flexibility measuring step, during which the flexibility of the person visual parameter is measured based on the measurement of the person visual parameter (Samec, [1427]; [1709]; [1845], “corresponding response values of various vision defects”).

Re claim 10:
10. The method according to claim 1, wherein the visual and/or visual-motor behaviour modifying step comprises at least: 
a visual pattern presentation step, during which a set of visual patterns is presented to the person, the set of visual patterns having a visual pattern parameter whose value for each visual pattern varies in the set, the visual pattern parameter being related to the person visual parameter (Samec, [2102], “The wearer may be asked to read the sequence of letter or numbers or describe shapes or patterns, providing a response via any of the response methods described above”); 
a reference value providing step, during which a reference value of the visual parameter of the person based on said visual patterns and on said optical parameter of the optical system is provided, a comparing step, during which the person visual parameter and the reference value are compared so as to deduce whether the use of the optical system by the person is adapted when the person is equipped with the optical system and when the visual patterns are looked by the person (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713]; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”), and 
a warning step, during which a warning is provided to the person based on the result of the comparing step (Samec, [1283], “augmented reality head-mounted ophthalmic system is configured to provide an alert to the wearer while the therapy is delivered”; [2183], “The diagnostic system may be configured to send alerts to the user and/or a clinician in response to comparing the contemporaneous health data with the historical health data”; [1744]).

Re claims 11 – 12:
11. The method according to claim 1, further comprising a visual and/or visual-motor behaviour adapting efficiency evaluating step, during which the efficiency of the visual and/or visual-motor behaviour adapting is evaluated.  12. The method according to claim 11, further comprising an optical system information generating step, during which an information related to an optical system adapted to the person is generated based on the efficiency of the visual and/or visual-motor behaviour adapting (Samec, [0170], “determine the person's gaze based on movement of one or more of the person's eyes”; [0870], “to measure eye movement to de-noise the optical coherence tomography images”; [1439], “the inter-pupillary distance (IPD) (i.e., the distance between the user's eyes) may be compensate”).

Re claim 13:
13. A computer program product comprising one or more stored sequences of instructions that are accessible to a processor and which, when executed by the processor, causes the processor to carry out the steps of claim 1 (Samec, [1444]).

Re claim 15:
15. The system according to claim 14, further comprising at least a mobile device, including a smartphone, and a camera embedded in the mobile device configured to receive the person visual parameter (Samec, fig. 26A; [1696], “This can be a smartphone, computer, tablet, or other computational device that is in wired or wireless communication with the device 1400. In some embodiments, the user interface features 1404 can be provided by a combination of different devices and systems linked to the device, … the user interface features 1404 can include capacitive features sensitive to touch, keyboards,
buttons, microphones, photodetectors, cameras, and/or a variety of software-implemented features provided by a graphical user interface”; [1806]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715